Case 3:20-cv-00330-BJB-LLK Document 115 Filed 04/22/21 Page 1 of 2 PageID #: 2476




                                  Electronically Filed

                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF KENTUCKY
                            LOUISVILLE DIVISION

 LEXINGTON INSURANCE COMPANY,               )
      Plaintiff,                            )   CASE NO. 3:20-CV-00330-BJB-LLK
                                            )
 v.                                         )   JUDGE BENJAMIN J. BEATON
                                            )   MAGISTRATE JUDGE LANNY KING
 THE AMBASSADOR GROUP LLC d/b/a             )
 AMBASSADOR CAPTIVE SOLUTIONS,              )
 et al.,                                    )
         Defendants.                        )
                                            )

 STATE NATIONAL INSURANCE          )
 COMPANY, INC.,                    )
      Plaintiff-Intervenor,        )
 v.                                )
                                   )
 THE AMBASSADOR GROUP LLC d/b/a    )
 AMBASSADOR CAPTIVE SOLUTIONS; )
 BRANDON WHITE; and PERFORMANCE )
 INSURANCE COMPANY SPC on behalf   )
 Of GOLDENSTAR HOLDINGS            )
 COMPANY SP and on behalf of SMART )
 INSURE SP,                        )
      Defendants in Intervention.  )
                                   )

                CERTIFICATE OF SERVICE AND NOTICE OF FILING
                OF UNITED STATES BANKRUPTCY COURT ORDER

       The undersigned counsel, W. Mitchell Hall Jr., hereby certifies that a copy of the

 Court’s April 21, 2021 Order permitting withdrawal of the undersigned counsel and his

 firm has been served on this day to the Joint Voluntary Liquidators for Performance

 Insurance Company SPC as required by the Court’s Order.




                                            1
Case 3:20-cv-00330-BJB-LLK Document 115 Filed 04/22/21 Page 2 of 2 PageID #: 2477




       The undersigned is additionally attaching as Exhibit 1 a copy of the April 14,

 2021 Order entered by the United States Bankruptcy Court for the Southern District of

 Florida granting recognition of Performance Insurance Company SPC’s voluntary

 liquidation proceedings in the Cayman Islands pursuant to § 1515 and 1517 of the

 United States Bankruptcy Code and staying further action against Performance

 Insurance Company SPC as more specifically described in the attached Bankruptcy

 Court Order.

                                                 Respectfully submitted,


                                                 /s/ W. Mitchell Hall, Jr.
                                                 W. Mitchell Hall, Jr., Esq.
                                                 Leigh Gross Latherow, Esq.
                                                 Keri E. Hieneman, Esq.
                                                 VANANTWERP ATTORNEYS, LLP
                                                 1544 Winchester Avenue, Fifth Floor
                                                 P.O. Box 111
                                                 Ashland KY 41105-1111
                                                 Office: (606) 329-2929
                                                 Fax: (606) 329-0490
                                                 whall@vanattys.com
                                                 llatherow@vanattys.com
                                                 khieneman@vanattys.com
                                                 Counsel for Defendant, Performance
                                                 Insurance Company SPC

                               CERTIFICATE OF SERVICE

         I, the undersigned, on this the 22nd day of April, 2021, hereby certify that a true
 and accurate copy of the foregoing was electronically filed through the Court’s CM/ECF
 e-filing system which provides service to the parties registered with the Court’s CM/ECF
 system.

                                                 /s/ W. Mitchell Hall, Jr.
                                                 Counsel for Defendant, Performance
                                                 Insurance Company SPC




                                             2
